DETAILED ACTION
Claims 1-12 and 14-21 are pending.  Claims 1, 8, and 15 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  No. 9,747,039 to Coleman et al. (“Coleman”) in view of U.S. Publication No. 2013/0117506 to Glickman et al. (“Glickman”) and further in view of U.S. Publication No. 2019/0286719 to Morales et al. (“Morales”).

Regarding Claim 1, Coleman teaches:
A storage system comprising: 
a plurality of storage devices (Coleman: Col. 5, lines 61-67, and Col. 6, lines 1-10, “In implementations, the primary controller may have a particular access (e.g., access rights) to persistent storage resource 170, such as permission to alter data (e.g., write) in persistent storage resource 170 while excluding the same access to the secondary controller. In some implementation, the access rights may include write access, read access, erase access, or read-write access. It may be noted that different access rights may also be implemented, such as write exclusive access, exclusive access, write exclusive access-registrants only, exclusive access-registrants only, write exclusive access-all registrants, exclusive access-all registrants, for example. In implementations, at least some of the access rights of the primary controller may supersede the rights of the secondary controller. For instance, the secondary controller may not have permission to write data in persistent storage resource 170 when the primary controller has the write access”); and 
a primary and a secondary controller, the primary controller having permission to alter data stored at the storage system within the plurality of the storage devices that supersedes permission of the secondary controller, the secondary controller and the primary controller independently coupled to a set of storage devices of the plurality of storage devices and coupled to each other, the secondary controller comprising a processing device (Coleman: Col. 5, lines 61-67, and Col. 6, lines 1-10, “In implementations, the primary controller may have a particular access (e.g., access rights) to persistent storage resource 170, such as permission to alter data (e.g., write) in persistent storage resource 170 while excluding the same access to the secondary controller. In some implementation, the access rights may include write access, read access, erase access, or read-write access. It may be noted that different access rights may also be implemented, such as write exclusive access, exclusive access, write exclusive access-registrants only, exclusive access-registrants only, write exclusive access-all registrants, exclusive access-all registrants, for example. In implementations, at least some of the access rights of the primary controller may supersede the rights of the secondary controller. For instance, the secondary controller may not have permission to write data in persistent storage resource 170 when the primary controller has the write access”).

However, Coleman does not appear to explicitly teach:
receive, from the primary controller, a command comprising information associated with a RAID rebuild operation to reconstruct the data stored at the storage system;
transmit a request to the set of storage devices for other data and parity data associated with the data to be reconstructed, upon receiving the information associated with the RAID rebuild operation; and
reconstruct the data based on the other data, the parity data, and the information associated with the RAID rebuild operation upon receiving the other data and the parity data from the set of storage devices.

	However, in the same field of endeavor, Glickman teaches:
receive, from the primary controller, a command comprising information associated with a RAID rebuild operation to reconstruct the data stored at the storage system (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered); 
transmit a request to the set of storage devices for other data and parity data associated with the data to be reconstructed, upon receiving the information associated with the RAID rebuild operation (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the other data and parity data is the data and parity bits/words); and 
reconstruct the data based on the other data, the parity data, and the information associated with the RAID rebuild operation upon receiving the other data and the parity data from the set of storage devices (Glickman: Paragraph [0033], “Such retrieved data and recovery information may then be provided to the data manipulation module 330 of FIG. 3, which is then able to recover the `lost` information that was stored on the unavailable data storage device using the retrieved data and recovery information”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the other data and parity data is the data and parity bits/words).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Coleman by having a secondary controller for recovering data storage, as taught by Glickman. One of ordinary skill in the art would have been motivated to use methods of Glickman because the use of the methods Glickman will improve efficiency of recovery and achieving reliability. (Glickman: Paragraphs [0004]-[0007]).

	However, the Coleman/Glickman combination does not appear to teach:
wherein the information associated with the rebuild operation comprises a threshold amount of time to reconstruct the data and wherein an execution of the reconstruction of the data is to be less than the threshold amount of time;

	However, in the same field of endeavor, Morales teaches:
wherein the information associated with the rebuild operation comprises a threshold amount of time to reconstruct the data and wherein an execution of the reconstruction of the data is to be less than the threshold amount of time (Morales: Paragraph [0061], “In some embodiments, the management plane updates the default timeout period to cancel a query of the query API, so that new extended timeout accounts for the total amount of time to recover all the secondary data cores in R 302B. In some embodiments, the extended timeout is set to the total time to recover all secondary data cores added to the median query runtime for a tenant”; and Paragraph [0061], “In some embodiments, the updated timeout is a worst case scenario time because the recovery of cores and execution of queries across the data cores in L 302A occurs concurrently, resulting in a faster total runtime. The timeout period is a threshold period of time a client must wait before the query is cancelled because execution of the query has exceeded the maximum amount of time to complete”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Coleman/Glickman combination by having a threshold amount of time to reconstruct the data, as taught by Morales. One of ordinary skill in the art would have been motivated to use methods of Morales because the use of the methods Morales will improve efficiency as well as redundancy. (Morales: Paragraph [0045] and Paragraph [0053]).

	Regarding claim 3, the Coleman/Glickman/Morales combination teaches all of the elements of claim 1 and further teaches:
transmit, to the primary controller, the reconstructed data (Glickman: Paragraph [0033], “Such retrieved data and recovery information may then be provided to the data manipulation module 330 of FIG. 3, which is then able to recover the `lost` information that was stored on the unavailable data storage device using the retrieved data and recovery information. The recovered data may then be provided back to the signal processing module 230 of FIG. 2”).

Regarding claim 4, the Coleman/Glickman/Morales combination teaches all of the elements of claim 1 and further teaches:
wherein the information associated with the RAID rebuild operation comprises address information corresponding to data blocks storing the other data and the parity data at the set of storage devices and a RAID specification for the RAID rebuild operation (Glickman: Paragraph [0019], “The data storage array controller comprises an address window controller arranged to receive data storage device access commands, and the address window controller is arranged to, upon receipt of a data storage device access command, compare a target address of the data storage device access command”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; and wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered; wherein the device access command has a target address).

	Regarding claim 5, the Coleman/Glickman/Morales combination teaches all of the elements of claim 4 and further teaches:
wherein the request comprises the address information corresponding to the data blocks storing the other data and the parity data at the set of storage devices (Glickman: Paragraph [0019], “The data storage array controller comprises an address window controller arranged to receive data storage device access commands, and the address window controller is arranged to, upon receipt of a data storage device access command, compare a target address of the data storage device access command”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; and wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered; wherein the device access command has a target address).

Regarding claim 21, the Coleman/Glickman/Morales combination teaches all of the elements of claim 1 and further teaches:
wherein the processing device is to stop reconstructing the data if an amount of time reconstructing the data exceeds the threshold amount of time (Morales: Paragraph [0061], “In some embodiments, the management plane updates the default timeout period to cancel a query of the query API, so that new extended timeout accounts for the total amount of time to recover all the secondary data cores in R 302B. In some embodiments, the extended timeout is set to the total time to recover all secondary data cores added to the median query runtime for a tenant”; and Paragraph [0061], “In some embodiments, the updated timeout is a worst case scenario time because the recovery of cores and execution of queries across the data cores in L 302A occurs concurrently, resulting in a faster total runtime. The timeout period is a threshold period of time a client must wait before the query is cancelled because execution of the query has exceeded the maximum amount of time to complete”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Glickman in view of Morales and further in view of U.S. Publication No. 2017/0185343 to Ray et al. (“Ray”).

Regarding claim 2, the Coleman/Glickman/Morales combination teaches all of the elements of claim 1 and further teaches:
wherein the set of the storage devices do not include a storage controller (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the controllers are not included within the storage devices, but are external to them).

However, the Coleman/Glickman/Morales combination does not appear to explicitly teach:
wherein the set of the storage devices are direct-mapped storage devices.  

However, in the same field of endeavor, Ray teaches:
wherein the set of the storage devices are direct-mapped storage devices (Ray: Paragraph [0026], “Next generation high performance compute and storage servers may use fast direct-mapped load/store model storage in lieu of slower Direct Memory Access (DMA) on PCI buses to mechanical and solid state drives. Direct mapped storage has low latency requirements because processor load/store accesses directly target this nonvolatile memory. Computer systems may consist of pools of compute servers and pools of shared non-volatile memory. Each server in the pool may concurrently access the fault tolerant memory. Accordingly, RAID write sequences and error correction sequences require atomic access to two or more of the memory modules. On a scalable fabric or bus, concurrent accesses to multiple memory modules are unordered and not inherently atomic. Consequently, data and parity may become inconsistent due to concurrent accesses to the stripe”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Coleman/Glickman/Morales combination by having direct-mapped storage, as taught by Ray. One of ordinary skill in the art would have been motivated to use methods of Ray to have lower latency requirements. (Ray: Paragraph [0026]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Glickman in view of Morales and further in view of U.S. Publication No. 2017/0123995 to Freyensee et al. ("Freyensee").

	Regarding claim 6, the Coleman/Glickman/Morales combination teaches all of the elements of claim 1.  However, the Coleman/Glickman/Morales combination does not appear to explicitly teach:
wherein the command comprises a vendor-specific NVMe command.

However, in the same field of endeavor, Freyensee teaches:
wherein the command comprises a vendor-specific NVMe command (Freyensee: Paragraph [0061], “the drive array controller may retrieve the prior parity data. As discussed, the prior data location may be stored in the HLOG which the drive array controller can retrieve using a special command (NVM Express (NVMe) vendor command, for example, or some other similar type of drive command)”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Coleman/Glickman/Morales combination by the command comprising a NVME command, as taught by Freyensee. One of ordinary skill in the art would have been motivated to use methods of Freyensee to improve reliability by making sure that the latest “good” parity data is being used for recovery. (Freyensee: Paragraphs [0060]-[0062] and [0054]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Glickman in view of Morales in view of U.S. Publication No. 2018/0097881 to Resch et al. ("Resch").

Regarding claim 7, the Coleman/Glickman/Morales combination teaches all of the elements of claim 1.  However, the Coleman/Glickman/Morales combination does not appear to explicitly teach:
transmit, to the primary controller, an indication of outstanding operations at the secondary controller, wherein the indication comprises an acknowledgment of receipt of the command associated with the RAID rebuild operation upon receiving a query for outstanding operations from the primary controller at the second controller.  

However, in the same field of endeavor, Resch teaches:
transmit, to the primary controller, an indication of outstanding operations at the secondary controller, wherein the indication comprises an acknowledgment of receipt of the command associated with the RAID rebuild operation upon receiving a query for outstanding operations from the primary controller at the second controller (Resch: Paragraph [0093], “FIG. 13A is a schematic block diagram of another embodiment of a dispersed storage network (DSN) that includes the distributed storage and task network (DSTN) managing unit 18 of FIG. 1 and a set of DST execution units 1-n. Each DST execution unit may be implemented utilizing the DST execution unit 36 of FIG. 1. In an example of operation, the DSTN managing unit 18 obtains status information from the set of DST execution units 1-n as status information 1-n. The status information includes one or more of an availability indicator, an active indicator, a required for a rebuilding indicator, a requiring rebuilding indicator, identifiers of DST execution units required for rebuilding, the number of pending data access requests, a number of pending processing requests, and power utilization level information. The obtaining includes at least one of issuing a query, receiving a query response, receiving an error message, receiving an activation chain status response, and accessing a historical record”; wherein the pending data access requests in view of Glickman would include the RAID rebuild operation and therefore would acknowledge that the rebuild operation was received).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Coleman/Glickman/Morales combination by receiving a query for outstanding operations and responding with the current outstanding operations, as taught by Resch. One of ordinary skill in the art would have been motivated to use methods of Resch to obtain pending operations for the current storage to obtain a desired availability and reliability for pending tasks. (Resch: Paragraphs [0093]-[0098]).

Claims 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glickman and further in view of Morales.

Regarding claim 8, Glickman teaches:
A method, comprising: 
receiving, by a secondary controller from a primary controller, a command comprising information associated with a RAID rebuild operation to reconstruct data stored at a storage system, (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered); 
transmitting, by the secondary controller, a request to a set of storage devices of the storage system for other data and parity data associated with the data to be reconstructed upon receiving the information associated with the RAID rebuild operation (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the other data and parity data is the data and parity bits/words); and
reconstructing, by a processing device of the secondary controller, the data based on the other data, the parity data, and the information associated with the RAID rebuild operation upon receiving the other data and the parity data from the set of storage devices (Glickman: Paragraph [0033], “Such retrieved data and recovery information may then be provided to the data manipulation module 330 of FIG. 3, which is then able to recover the `lost` information that was stored on the unavailable data storage device using the retrieved data and recovery information”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the other data and parity data is the data and parity bits/words).

However, Glickman does not appear to teach:
wherein the information associated with the rebuild operation comprises a threshold amount of time to reconstruct the data and wherein an execution of the reconstruction of the data is to be less than the threshold amount of time;

	However, in the same field of endeavor, Morales teaches:
wherein the information associated with the rebuild operation comprises a threshold amount of time to reconstruct the data and wherein an execution of the reconstruction of the data is to be less than the threshold amount of time (Morales: Paragraph [0061], “In some embodiments, the management plane updates the default timeout period to cancel a query of the query API, so that new extended timeout accounts for the total amount of time to recover all the secondary data cores in R 302B. In some embodiments, the extended timeout is set to the total time to recover all secondary data cores added to the median query runtime for a tenant”; and Paragraph [0061], “In some embodiments, the updated timeout is a worst case scenario time because the recovery of cores and execution of queries across the data cores in L 302A occurs concurrently, resulting in a faster total runtime. The timeout period is a threshold period of time a client must wait before the query is cancelled because execution of the query has exceeded the maximum amount of time to complete”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Glickman by having a threshold amount of time to reconstruct the data, as taught by Morales. One of ordinary skill in the art would have been motivated to use methods of Morales because the use of the methods Morales will improve efficiency as well as redundancy. (Morales: Paragraph [0045] and Paragraph [0053]).

Regarding claim 10, the Glickman/Morales combination teaches all of the elements of claim 8 and further teaches:
transmitting, to the primary controller, the reconstructed data (Glickman: Paragraph [0033], “Such retrieved data and recovery information may then be provided to the data manipulation module 330 of FIG. 3, which is then able to recover the `lost` information that was stored on the unavailable data storage device using the retrieved data and recovery information. The recovered data may then be provided back to the signal processing module 230 of FIG. 2”).

Regarding claim 11, the Glickman/Morales combination teaches all of the elements of claim 8 and further teaches:
wherein the information associated with the RAID rebuild operation comprises address information corresponding to data blocks storing the other data and the parity data at the set of storage devices and a RAID specification for the RAID rebuild operation (Glickman: Paragraph [0019], “The data storage array controller comprises an address window controller arranged to receive data storage device access commands, and the address window controller is arranged to, upon receipt of a data storage device access command, compare a target address of the data storage device access command”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; and wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered; wherein the device access command has a target address).

Regarding claim 12, the Glickman/Morales combination teaches all of the elements of claim 11 and further teaches:
wherein the request comprises the address information corresponding to the data blocks storing the other data and the parity data at the set of storage devices (Glickman: Paragraph [0019], “The data storage array controller comprises an address window controller arranged to receive data storage device access commands, and the address window controller is arranged to, upon receipt of a data storage device access command, compare a target address of the data storage device access command”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; and wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered; wherein the device access command has a target address).

Regarding claim 15, the Glickman teaches:
A non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device of a secondary controller of a storage system to (Glickman: Paragraph [0039], “At least parts of the invention may also be implemented in a computer program for running on a computer system, at least including code portions for performing steps of a method according to the invention when run on a programmable apparatus, such as a computer system or enabling a programmable apparatus to perform functions of a device or system according to the invention”): 
receive, by the secondary controller from a primary controller, a command comprising information associated with a RAID rebuild operation to reconstruct data stored at the storage system (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered); 
transmit a request to a set of storage devices of the storage system for other data and parity data associated with the data to be reconstructed upon receiving the information associated with the RAID rebuild operation (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the other data and parity data is the data and parity bits/words); and 
84reconstruct, by the processing device, the data based on the other data, the parity data, and the information associated with the RAID rebuild operation upon receiving the other data and the parity data from the set of storage devices (Glickman: Paragraph [0033], “Such retrieved data and recovery information may then be provided to the data manipulation module 330 of FIG. 3, which is then able to recover the `lost` information that was stored on the unavailable data storage device using the retrieved data and recovery information”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the other data and parity data is the data and parity bits/words).

However, Glickman does not appear to teach:
wherein the information associated with the rebuild operation comprises a threshold amount of time to reconstruct the data and wherein an execution of the reconstruction of the data is to be less than the threshold amount of time;

	However, in the same field of endeavor, Morales teaches:
wherein the information associated with the rebuild operation comprises a threshold amount of time to reconstruct the data and wherein an execution of the reconstruction of the data is to be less than the threshold amount of time (Morales: Paragraph [0061], “In some embodiments, the management plane updates the default timeout period to cancel a query of the query API, so that new extended timeout accounts for the total amount of time to recover all the secondary data cores in R 302B. In some embodiments, the extended timeout is set to the total time to recover all secondary data cores added to the median query runtime for a tenant”; and Paragraph [0061], “In some embodiments, the updated timeout is a worst case scenario time because the recovery of cores and execution of queries across the data cores in L 302A occurs concurrently, resulting in a faster total runtime. The timeout period is a threshold period of time a client must wait before the query is cancelled because execution of the query has exceeded the maximum amount of time to complete”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Glickman by having a threshold amount of time to reconstruct the data, as taught by Morales. One of ordinary skill in the art would have been motivated to use methods of Morales because the use of the methods Morales will improve efficiency as well as redundancy. (Morales: Paragraph [0045] and Paragraph [0053]).

Regarding claim 17, the Glickman/Morales combination teaches all of the elements of claim 15 and further teaches:
transmit, to the primary controller, the reconstructed data (Glickman: Paragraph [0033], “Such retrieved data and recovery information may then be provided to the data manipulation module 330 of FIG. 3, which is then able to recover the `lost` information that was stored on the unavailable data storage device using the retrieved data and recovery information. The recovered data may then be provided back to the signal processing module 230 of FIG. 2”).

Regarding claim 18, the Glickman/Morales combination teaches all of the elements of claim 15 and further teaches:
wherein the information associated with the RAID rebuild operation comprises address information corresponding to data blocks storing the other data and the parity data at the set of storage devices and a RAID specification for the RAID rebuild operation (Glickman: Paragraph [0019], “The data storage array controller comprises an address window controller arranged to receive data storage device access commands, and the address window controller is arranged to, upon receipt of a data storage device access command, compare a target address of the data storage device access command”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; and wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered; wherein the device access command has a target address).

Regarding claim 19, the Glickman/Morales combination teaches all of the elements of claim 18 and further teaches:
wherein the request comprises the address information corresponding to the data blocks storing the other data and the parity data at the set of storage devices (Glickman: Paragraph [0019], “The data storage array controller comprises an address window controller arranged to receive data storage device access commands, and the address window controller is arranged to, upon receipt of a data storage device access command, compare a target address of the data storage device access command”; Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; and wherein the signal processing module is the central storage controller and the RAID controller is the storage group controller and wherein the information of the command is specifying the unavailable data storage device to be recovered; wherein the device access command has a target address).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glickman in view of Morales and further in view of Ray.

Regarding claim 9, the Glickman/Morales combination teaches all of the elements of claim 8 and further teaches:
wherein the set of the storage devices do not include a storage controller (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the controllers are not included within the storage devices, but are external to them).

However, the Glickman/Morales combination does not appear to explicitly teach:
wherein the set of the storage devices are direct-mapped storage devices.  

However, in the same field of endeavor, Ray teaches:
wherein the set of the storage devices are direct-mapped storage devices (Ray: Paragraph [0026], “Next generation high performance compute and storage servers may use fast direct-mapped load/store model storage in lieu of slower Direct Memory Access (DMA) on PCI buses to mechanical and solid state drives. Direct mapped storage has low latency requirements because processor load/store accesses directly target this nonvolatile memory. Computer systems may consist of pools of compute servers and pools of shared non-volatile memory. Each server in the pool may concurrently access the fault tolerant memory. Accordingly, RAID write sequences and error correction sequences require atomic access to two or more of the memory modules. On a scalable fabric or bus, concurrent accesses to multiple memory modules are unordered and not inherently atomic. Consequently, data and parity may become inconsistent due to concurrent accesses to the stripe”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Glickman/Morales combination by having direct-mapped storage, as taught by Ray. One of ordinary skill in the art would have been motivated to use methods of Ray to have lower latency requirements. (Ray: Paragraph [0026]).


Regarding claim 16, the Glickman/Morales combination teaches all of the elements of claim 15 and further teaches:
wherein the set of the storage devices do not include a storage controller (Glickman: Paragraph [0033], “For example, the signal processing module 230 of FIG. 2 may send an array access command comprising a data recovery command to the RAID controller 210 of FIG. 2, instructing the RAID controller to perform data recovery for the unavailable data storage device. Upon receipt of the data recovery command, the command decoder 310 of FIG. 3 may decode the data recovery command and send to the memory access module 320 of FIG. 3 read commands in order for data and recovery information (e.g. parity bits/words) to be retrieved from the remaining data storage devices within the array”; wherein the controllers are not included within the storage devices, but are external to them).

However, the Glickman/Morales combination does not appear to explicitly teach:
wherein the set of the storage devices are direct-mapped storage devices.  

However, in the same field of endeavor, Ray teaches:
wherein the set of the storage devices are direct-mapped storage devices (Ray: Paragraph [0026], “Next generation high performance compute and storage servers may use fast direct-mapped load/store model storage in lieu of slower Direct Memory Access (DMA) on PCI buses to mechanical and solid state drives. Direct mapped storage has low latency requirements because processor load/store accesses directly target this nonvolatile memory. Computer systems may consist of pools of compute servers and pools of shared non-volatile memory. Each server in the pool may concurrently access the fault tolerant memory. Accordingly, RAID write sequences and error correction sequences require atomic access to two or more of the memory modules. On a scalable fabric or bus, concurrent accesses to multiple memory modules are unordered and not inherently atomic. Consequently, data and parity may become inconsistent due to concurrent accesses to the stripe”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Glickman/Morales combination by having direct-mapped storage, as taught by Ray. One of ordinary skill in the art would have been motivated to use methods of Ray to have lower latency requirements. (Ray: Paragraph [0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glickman in view of Morales in view of Resch.

Regarding claim 14, the Glickman/Morales combination teaches all of the elements of claim 8.  However, the Glickman/Morales combination does not appear to explicitly teach:
transmitting, to the primary controller, an indication of outstanding operations at the secondary controller, wherein the indication comprises an acknowledgment of receipt of the command associated with the RAID rebuild operation upon receiving a query for outstanding operations from the primary controller at the second controller.  

However, in the same field of endeavor, Resch teaches:
transmitting, to the primary controller, an indication of outstanding operations at the secondary controller, wherein the indication comprises an acknowledgment of receipt of the command associated with the RAID rebuild operation upon receiving a query for outstanding operations from the primary controller at the second controller (Resch: Paragraph [0093], “FIG. 13A is a schematic block diagram of another embodiment of a dispersed storage network (DSN) that includes the distributed storage and task network (DSTN) managing unit 18 of FIG. 1 and a set of DST execution units 1-n. Each DST execution unit may be implemented utilizing the DST execution unit 36 of FIG. 1. In an example of operation, the DSTN managing unit 18 obtains status information from the set of DST execution units 1-n as status information 1-n. The status information includes one or more of an availability indicator, an active indicator, a required for a rebuilding indicator, a requiring                                                                                                                                                                                                   rebuilding indicator, identifiers of DST execution units required for rebuilding, the number of pending data access requests, a number of pending processing requests, and power utilization level information. The obtaining includes at least one of issuing a query, receiving a query response, receiving an error message, receiving an activation chain status response, and accessing a historical record”; wherein the pending data access requests in view of Glickman would include the RAID rebuild operation and therefore would acknowledge that the rebuild operation was received).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Glickman/Morales combination by receiving a query for outstanding operations and responding with the current outstanding operations, as taught by Resch. One of ordinary skill in the art would have been motivated to use methods of Resch to obtain pending operations for the current storage to obtain a desired availability and reliability for pending tasks. (Resch: Paragraphs [0093]-[0098]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Glickman in view of Morales and further in view of Freyensee.

	Regarding claim 20, the Glickman/Morales combination teaches all of the elements of claim 15.  However, the Glickman/Morales combination does not appear to explicitly teach:
wherein the command comprises a vendor-specific NVMe command.

However, in the same field of endeavor, Freyensee teaches:
wherein the command comprises a vendor-specific NVMe command (Freyensee: Paragraph [0061], “the drive array controller may retrieve the prior parity data. As discussed, the prior data location may be stored in the HLOG which the drive array controller can retrieve using a special command (NVM Express (NVMe) vendor command, for example, or some other similar type of drive command)”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable storage medium disclosed by the Glickman/Morales combination by the command comprising a NVME command, as taught by Freyensee. One of ordinary skill in the art would have been motivated to use methods of Freyensee to improve reliability by making sure that the latest “good” parity data is being used for recovery. (Freyensee: Paragraphs [0060]-[0062] and [0054]).

Response to Arguments
Applicant’s arguments, see page 7, filed 07/07/2022, with respect to the rejection(s) of claim(s) 1-7 and 15-21 under 35 U.S.C. 112(b) have been fully considered in light of amendments and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, see page 7, filed 07/07/2022, with respect to the rejection(s) of claim(s) 8-12 and 14-21 under 35 U.S.C. 112(a) have been fully considered in light of amendments and are persuasive. Therefore, the rejection has been withdrawn.

Applicant’s arguments, see pages 8-10, filed 07/07/2022, with respect to the rejection(s) of claim(s) 1-7 and 21 under 35 U.S.C. 103 have been fully considered in light of amendments, but are not persuasive. In particular, Applicant argues that the signal processing unit 230 in Glickman cannot be interpreted as the controllers in Coleman. However, the Examiner disagrees, firstly, the controllers in Coleman are fully capable of performing the functions described of the signal processing unit. They both contain a processing system capable of such functionality. Secondly, the Applicant describes the controllers as merely controllers and does not provide limitations that would differentiate the functionality of the signal processing unit to be done within the controllers of Coleman. The Applicant moves onward to argue that Morales does not teach the timeout period threshold to be within the command.  However, the Coleman/Glickman combination teaches a command containing information and it would be obvious to include the timeout period threshold in the message to remain accessible.  In Morales the system has access to this threshold and in the present limitations of the claims it will be accessible to the system via its inclusion in the command. Therefore, the Examiner is not persuaded and the rejections are held. However, the amendments made to claim 2 along with arguments, see page 10, are persuasive therefore the rejection has been withdrawn. However, a new grounds of rejection is issued based on newly found prior art in light of the new scope introduced by the amendments.

Applicant’s arguments, see page 11, filed 07/07/2022, with respect to the rejection(s) of claim(s) 8-12 and 14-20 under 35 U.S.C. 103 have been fully considered, but are not persuasive.  There were no arguments presented for claims 8, 10-12, 14-15, and 17-20.  However, the Examiner refutes the relevant arguments that are applied to claim 1 above that may be intended for independent claims 8 and 15. The amendments made to claims 9 and 16 along with arguments, see page 11, are persuasive therefore the rejection has been withdrawn. However, a new ground of rejection is issued based on newly found prior art in light of the new scope introduced by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20160092309 A1 and US 5937428 A).
US 20160092309 A1: As previously mentioned, using the bitmap, the controller 602 may perform an operation which includes determining which blocks of data are in the garbage collection process, e.g., using the bitmap 612. In a dual RAID environment, the secondary RAID controller may receive the rebuilding bitmap from the control RAID controller and then perform corresponding work. As previously described, blocks of data that are in the garbage collection process undesirably increase the rebuilding time of a SSD, reduces system robustness of a SSD, increases write amplification on the SSD, etc.
US 5937428 A: One solution to this problem is to provide redundant storage device controllers. In RAID storage systems which have redundant controllers, generally only one controller (i.e., the "primary controller") is active for accessing a particular logical volume at a time. Any additional controllers (i.e., "secondary controllers"), operate in a "standby" mode for that particular logical volume. If the primary controller for the particular logical volume fails, one of the secondary controllers takes over to perform accesses for the particular logical volume. Generally, in level 4 and 5 RAID storage systems, only the primary controller is active for a particular logical volume due to the necessity for serializing WRITE operations to the same parity group. Level 4 and 5 RAID storage systems employ the read-modify-write (RMW) method to maintain accurate parity for reconstructing the data. If WRITE operations to the same parity group in these level 4 and 5 RAID storage systems are not serialized, controller collisions, which occur when more than one controller attempts to write data within the same parity group, may cause invalid parity to be generated. Invalid parity results in data which cannot be reconstructed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                       

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114